PER CURIAM HEADING






                     NO. 12-04-00224-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


LESLIE FOSTER,                                             §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     JUSTICE COURT PRECINCT 2 OF

T.D.C.J.-I.D., ET AL.,
APPELLEES                                                      §     ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            On July 9, 2004, Appellant Leslie Foster filed a notice of appeal evidencing his intent to
appeal a judgment from the Justice Court, Precinct 2, of Anderson County.  Appellant filed a motion
for new trial on March 12, 2004, which was denied by order signed on March 19, 2004.
            On July 19, 2004, this Court notified Appellant, pursuant to Rule of Appellate Procedure
42.3, that the docketing statement received in this appeal does not show the jurisdiction of this Court
and referred him to section 51.001 of the Texas Civil Practice and Remedies Code.  Appellant was
further notified that the appeal would be dismissed unless, on or before August 3, 2004, the
information was amended to show the jurisdiction of this Court. 
            The deadline for amending the information in this appeal has passed, and Appellant has
neither responded to or complied with our July 19 request.  Accordingly, this appeal is dismissed 
for want of jurisdiction.  Tex. R. App. P. 42.3(c); see also Tex. Civ. Prac. & Rem. Code Ann.
§ 51.001 (Vernon 1997).
Opinion delivered August 4, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)